DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-14, and 16-24 are pending, claims 2-5 and 11-14 have been withdrawn from consideration, claims 6 and 15 have been canceled, and claims 1, 7-10, and 16-24 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Arguments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-10, and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  “control the operation” should read “control an operation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marion (US 2011/0270242).
Regarding claim 1, Marion discloses a method for controlling an irrigation flow rate during a lithotripsy procedure at a surgical place (see controller 110 with fluid pump 220; figures 1 and 13 [0095]), the method comprising: receiving, via an irrigation controller (controller 110, figure 1) temperature feedback from a temperature sensor (temperature sensor 70, figure 9) of a lithotripsy system (see figure 1 | electrosurgical system…within a body; Abstract), the temperature feedback including irrigation fluid temperature data (temperature of the electrically conductive fluid…measured [0090]); estimating a temperature at the surgical place using factor including the received irrigation fluid temperature data (yield temperature data…directly correlate the temperature of the target tissue from the aspirated conductive fluid/irrigant…direct feedback of the actual temperature of the tissue [0090]), and setting, via the irrigation controller, the irrigation flow rate based on the estimated temperature at the surgical place (see figures 14).  
Regarding claim 7, Marion further discloses setting the irrigation flow rate comprises increasing the irrigation flow rate (increase rate of flow, if the estimated 
Regarding claim 8, Marion further discloses maintaining the irrigation flow rate according to an upper threshold irrigation rate (maintain a temperature…within a specified range [0096]) or intra-renal pressure.  
Regarding claim 9, Marion further discloses setting the irrigation flow rate comprises decreasing the irrigation flow rate if the estimated temperature at the surgical place is less than a predetermined value (fluid in-flow and/or out-flow may be regulated...within a specified range [0096]; see figures 14).  
Regarding claim 10, Marion discloses a system (see figure 1) comprising: a lithotripsy system (see figure 1) including a lithotripsy device (120, figure 1); and an irrigation controller (110, figure 1) configured to: receive temperature feedback from the lithotripsy system (temperature sensor 70, figures 6 and 9 are in the lithotripsy system), the temperature feedback including irrigation fluid temperature data (temperature of the electrically conductive fluid…measured [0090]); estimate a temperature at a surgical place using factor including the received irrigation fluid temperature data(yield temperature data…directly correlate the temperature of the target tissue from the aspirated conductive fluid/irrigant…direct feedback of the actual temperature of the tissue [0090]), and set an irrigation flow rate (see figures 14) based on the estimated temperature at the surgical place.  
Regarding claim 16, Marion further discloses an endoscope (120, figure 1) including a temperature sensor (70, figure 9) located at a distal end of the endoscope 
Regarding claim 17, Marion further discloses an endoscope (120, figure 1) including a temperature sensor (70, figure 6b) located on an outer surface of the endoscope and configured to sense irrigation fluid temperature (measure the temperature of the fluid/irrigant [0074]).  
Regarding claim 18, Marion further discloses the irrigation controller is further configured to increase the irrigation flow rate (increase rate of flow, if the estimated temperature is above a predetermined value; the fluid acts as a heat sink [0035]) if the estimated temperature at the surgical place is more than a predetermined value (maintain the temperature…below a predetermine level [0014]).  
Regarding claim 19, Marion further discloses the controller is further configured to maintain the irrigation flow rate according to an upper threshold irrigation rate (maintain a temperature…within a specified range [0096]) or intra-renal pressure.  
Regarding claim 20, Marion further discloses the controller is further configured to decrease the irrigation flow rate if the estimated temperature at the surgical place is less than a predetermined value (fluid in-flow and/or out-flow may be regulated...within a specified range [0096]; see figures 14).  
Regarding claim 21, Marion further discloses the lithotripsy system comprises a processor (110, figure 1) configured to receive feedback from the lithotripsy system and control the operation of the lithotripsy device based on the received feedback (controller can be configured to interface directly with a fluid pump [0095]).  
Regarding claim 22, Marion further discloses the irrigation controller is configured to estimate the temperature at the surgical place further using an energy setting of the lithotripsy system (adjusting energy delivery…while continuing to monitor the temperature signal [0075]).  
Regarding claim 23, Marion discloses an endoscopic lithotripsy system (figure 1), comprising: an endoscopic lithotripsy device (120, figure 1) including a temperature sensor (70, figures 6 and 9) configured to sense a temperature of an irrigation fluid; and an irrigation controller (110, figure 1) configured to control an irrigation flow during a lithotripsy procedure based on the sensed temperature of the irrigation fluid (yield temperature data…directly correlate the temperature of the target tissue from the aspirated conductive fluid/irrigant…direct feedback of the actual temperature of the tissue [0090]), an irrigation volume (cycling flow rate [0096] | see figures 14 | one or more periods of time while monitoring temperature [0075]), and an energy setting of the endoscopic lithotripsy device (adjusting energy delivery…while continuing to monitor the temperature signal [0075]).  
Regarding claim 24, Marion further discloses the irrigation controller is configured to: estimate a temperature at a surgical place using the sensed temperature of the irrigation fluid (yield temperature data…directly correlate the temperature of the target tissue from the aspirated conductive fluid/irrigant…direct feedback of the actual temperature of the tissue [0090]) and the energy setting of the endoscopic lithotripsy device (adjusting energy delivery…while continuing to monitor the temperature signal [0075]); and control the irrigation flow during the lithotripsy procedure based on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Govari (US 2017/0181794).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 25, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795